COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-529-CR
  
  
BENNY 
ALAN RODGERS                                                         APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 
42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See 
id.; Tex. R. App. P. 43.2(f).
  
                                                                  PER 
CURIAM
 
PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 6, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.